DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.
 Response to Arguments
Applicant's arguments filed on 7/22/2021 have been fully considered but they are not persuasive. 
In response to the argument presented on p. 9 of the Applicant’s Remarks filed on 7/22/2021, it is determined that Bardos et al. (US 2013/0062536 A1) teaches a high –power broad-spectrum light source see paragraph [0062] on a targeted area portion of a PV module See paragraph [0004, 0006, 0008].
Applicant’s arguments with respect to the limitation of “an imaging device sensitive to visible light” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that amendment overcomes the rejection under the 112 paragraphs.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6, 11 – 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardos et al. (US 2013/00622536 A1, hereunder Bardos) and in view of Schlothauer et al. (2012, Solar Energy Materials & Solar Cells; hereunder Schlothauer) and Maxwell (US 2013/0129187 A1)
With respect to independent claim 1, Bardos teaches in Fig. 2 a photovoltaic (PV) module inspection system for providing broad area imaging of PV module, the PV module inspection system comprising:
a  lighting device 30; see paragraph [0062] comprising a high-power broad-spectrum light source configured to emit high-power broad-spectrum light incident as disclosed in paragraph [0064] on a targeted broad area as shown in Fig. 4(a) portion of a PV module to cause at least some of the targeted portion of the PV module to fluoresce PL as disclosed in paragraph [0014];
a filter 26; see paragraph [0060] disposed between the lighting device and the PV module, the filter being configured to pass a predetermined  range of passed wavelengths of the light and block at least one predetermined range of blocked wavelengths of the light; and
an imaging device 18 synchronized as disclosed in paragraph [0063] with the lighting device and configured to capture an image of at least some of the targeted broad area portion of the PV module when the lighting device emits the high-power broad-spectrum light.
Bardos is silent with an encapsulant layer of the some of the targeted portion of the PV module to fluoresce and wherein at least some differences in a fluorescence effect of the encapsulant layer is indicative a crack in a solar cell of the PV module.
Abstract, Schlothauer teaches an encapsulants (see 2.1 Samples and exposure on p. 76) and finding cracks (see the first paragraph of the left column on p. 81) by spatially revolved fluorescence image.  In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bardos in order to determine any unwanted cracks in PV modules by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Bardos is silent with an imaging device sensitive to visible light.
Maxwell teaches imaging in visible region in claim of 8 of Maxwell. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bardos modified by Schlothauer in order to determine if cracks exist in photovoltaic modules (see claim 11 of Maxwell). This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 2, in paragraph [0064] Bardos teaches wherein the high-power broad-spectrum light source is configured to receive at least approximately 10,000 Watts in total input power.
With respect to dependent claim 3, in paragraph [0062] Bardos teaches wherein the high-power broad-spectrum light source is a high-power broad-spectrum light source.
With respect to dependent claim 4, in paragraph [0064] Bardos teaches wherein the high-power broad-spectrum light source is configured to emit the high-power broad-spectrum light for an exposure time in a range  from approximately 1/1000 seconds to approximately 1/200 seconds.
With respect to dependent claim 5, in paragraph [0063] Bardos teaches wherein the imaging device has a shutter speed that is less than or equal to the exposure time of the high-power broad-spectrum light source.
With respect to dependent claim 6, in paragraph [0063] Bardos teaches wherein the imaging device has a shutter speed of approximately 0.01 seconds or less.
With respect to dependent claims 11 – 12, as disclosed in paragraph [0063] Bardos should have the limitation of “wherein the lighting device comprises a first communication interface and the imaging device comprises a second communication interface, the first and second communication interfaces being in communication such that operation of the lighting device and imaging device is synchronized and wherein operation of the lighting device and imaging device is synchronized such that a shutter of the imaging device coincides with a highest output intensity of an emission of high-power broad-spectrum light from the lighting device” in order to synchronize the camera shutter with the excitation source.
With respect to dependent claim 22, Bardos is silent with wherein the range of passed wavelengths of light comprises visible light energy having a red color. However, in paragraph [0062] Bardos teaches a broadband filter. 590 nm disclosed in paragraph [0062] 
Claims 8 – 9, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Bardos modified by Schlothauer and Maxwell, and further in view of McGrath et al. (US 2003/0128737 A1, hereunder McGrath, previously cited)
The teaching of Bardos modified by Schlothauer and Maxwell has been discussed above.
With respect to dependent claim 8, Bardos is silent with wherein the filter is an ultraviolet (UV) pass filter.
	In paragraph [0228] McGrath teaches a UV filter. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bardos modified by Schlothauer and Maxwell in order to detect desired wavelengths of fluorescence by a known filter. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 9, when modified by McGrath who teaches UV excitation source, Bardos modified by Schlothauer, Maxwell, and McGrath teaches wherein the passed range of passed wavelengths of the fluorescent light comprises ultraviolet (UV) light and a portion of visible light energy having a color that does not overlap with different from a fluoresce color of the PV module.
With respect to independent claim 15, as discussed above in rejection justification to claim 1 and 11 – 12 and claim 8, Bardos modified by Schlothauer, Maxwell and McGrath teaches method for inspecting a photovoltaic (PV) module via broad area imaging of PV module.
With respect to dependent claim 18, when modified by McGrath Bardos modified by Schlothauer and McGrath teaches wherein capturing the image of the PV module comprises acquiring a UV fluorescence image of the PV module.
Claims 13 – 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardos modified by Schlothauer and Maxwell, and further in view of Johnston (US 2016/0218670 A1, previously cited).
The teaching of Bardos modified by Schlothauer and Maxwell has been discussed above.
With respect to dependent claim 13, Bardos is silent with wherein the filter is disposed within a filter assembly comprising at least one ventilation aperture.
In Fig. 6 Johnston teaches wherein the filter is disposed within a filter assembly comprising at least one ventilation aperture. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bardos modified by Schlothauer and Maxwell in order to have a desired filter assembly in the similar endeavor. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 14, in paragraph [0079] Johnston teaches wherein the imaging device is disposed on an aircraft.
With respect to dependent claim 17, in Fig. 4b Johnston teaches wherein filtering the high-power broad-spectrum light energy comprises passing a portion of visible light energy having a color that is different from the fluoresce color.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardos modified by Schlothauer and Maxwell, and further in view of Koch (June 2016).
The teaching of Bardos modified by Schlothauer and Maxwell has been discussed above.
With respect to dependent claim 21, Bardos is silent with wherein the method is performed in sunlight. However, the limitation of claim 21 is within the ordinary skilled art as available choices in order to inspect PV modules while accumulating solar energy. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
In addition, Koch teaches outdoor electroluminescence imaging of photovoltaic modules in Title. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bardos modified by Schlothauer and Maxwell in order to inspect PV modules in outdoor setting. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Allowable Subject Matter
Claims 10 and 19 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 10, the prior art of record fails to teach or reasonably suggest:
wherein the range of passed wavelengths of light comprises visible light energy having a red color and the range of blocked wavelengths of light comprises visible light energy having a color that is blue, green, or a combination thereof.
	With respect to dependent claim 19, the prior art of record fails to teach or reasonably suggest:
capturing a visible spectrum image of the PV module when the lighting device is not emitting high-power light energy towards the PV module; and generating a combined image by:
subtracting pixel values of the visible spectrum image from corresponding pixel values of the UV fluorescence image to determine combined pixel values; and
arranging at least some of the combined pixel values to form the combined image indicating whether one or more portions of the PV module fluoresced.
	With respect to dependent claim 20, because of its dependency on claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
8/4/2021